Citation Nr: 1754097	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as a result of exposure to herbicide agents.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicide agents.

5.  Entitlement to service connection for porphyria cutanea tarda, to include as a result of exposure to herbicide agents.

6.  Entitlement to service connection for peripheral neuropathy for bilateral upper and lower extremities, to include as a result of exposure to herbicide agents.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to September 1971, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2016, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

One of the issues on appeal was initially claimed as entitlement to service connection for posttraumatic stress disorder (PTSD).  However, when a claimant files a claim for VA benefits, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The issues of entitlement to service connection for a heart disability, to include as a result of exposure to herbicide agents; entitlement to service connection for bilateral hearing loss; entitlement to service connection for hypertension, to include as a result of exposure to herbicide agents; entitlement to service connection for porphyria cutanea tarda, to include as a result of exposure to herbicide agents; entitlement to service connection for peripheral neuropathy for bilateral upper and lower extremities, to include as a result of exposure to herbicide agents; and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran began experiencing symptoms of tinnitus while in service, and he has continued to experience them since separation from service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.103, 3.159 (2017).  Because the Board is granting the benefit sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Tinnitus is a type of disorder associated with symptoms that are uniquely capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran testified at a personal hearing before the Board in November 2016 that he has experienced, and continues to experience, bilateral tinnitus since being in close proximity to an explosion of an ammo dump in Long Bing, Vietnam in service.  In this case, the Board finds the Veteran's testimony as to the onset of his tinnitus credible, and his testimony alone is sufficient to establish the criteria for service connection for tinnitus.  As such, the Veteran's claim for service connection for tinnitus is allowed.


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

The Veteran testified in a November 2016 Board hearing that he received a diagnosis of coronary or ischemic heart disease in 2015 by the VA Medical Center in Surprise, Arizona.  It appears the VA has not obtained any VA treatment records after December 2013, and no records in the claims file are from the Surprise, Arizona VA Medical Center.  Being that these records do not appear in the claims file and they may be relevant to the Veteran's claim for service connection for a heart disability, they should be sought.

The Veteran also testified in his November 2016 Board hearing that he had received treatment at Beverly Hospital in Beverly, Massachusetts for his heart condition, hypertension, porphyria cutanea tarda, peripheral neuropathy, and acquired psychiatric disorder in the early 1970s.  The VA has obtained Beverly Hospital records for a 1998 inpatient visit that the Veteran had previously identified.  However, no Beverly Hospital records were sought for any treatment rendered prior to 1998.  These treatment records do not appear elsewhere in the claims file and may be relevant to the Veteran's claims for service connection.  They should be obtained to the extent they are available.

Additionally, the Veteran testified that he is currently being treated by Banner Health Center Dermatology in Sun City West, Arizona for his porphyria cutanea tarda.  These treatment records do not appear elsewhere in the claims file and may be relevant to the Veteran's claims for service connection.  They should also be sought.

The Veteran was provided a hearing loss VA examination in August 2011.  However, no valid pure tone results were obtained.  The VA examiner noted that the Veteran was initially tested on August 7, 2011, but no valid results could be obtained, so the Veteran was reevaluated on August 26, 2011, and again, no valid pure tone results could be obtained.  The examiner provided no explanation as to why these results could not be obtained.  As such, the Board finds that this VA examination was inadequate and the Veteran should be provided a new VA examination for hearing loss.

Regarding the Veteran's claim for service connection for hypertension, the National Academy of Sciences (NAS) Institute of Medicine's "Veterans and Agent Orange: Update 2010" concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  However, a medical opinion has not addressed the possibility that the Veteran's hypertension was caused by his presumed herbicide agent exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2013 to present, to include records from the Northwest Veterans Affairs Health Clinic in Surprise, Arizona.   

2.  Obtain treatment records from Beverly Hospital in Beverly, Massachusetts from September 1971 to January 1998.   

3.  Obtain treatment records from Banner Health Center Dermatology in Sun City West, Arizona from January 2000 to present.
 
4.  Provide the Veteran with a VA audiological examination.  The examiner should determine whether the Veteran has hearing loss for VA purposes.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

If hearing loss is found, the examiner should state whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral or unilateral hearing loss either began during or was otherwise caused by his military service?  Why or why not? 

If the results of testing are unreliable, the examiner should provide a complete rationale for that determination.	

5.  Provide the Veteran with a VA hypertension examination.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as a result of his presumed exposure to herbicide agents? Why or why not? 

In answering this question, the examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide agent exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicide agents and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).  

6.  Conduct any other development that logically flows from obtaining the above identified records, to include obtaining additional examinations, if necessary.

7.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


